Mr. Justice Dicicey, dissenting: I can not concur in this decision. I think the special contract Avas made and assented to by both parties. I concede that the delay of Miss Maclay in mailing her postal card was such that the mere mailing of it on Saturday, the 25th of March, did not bind Harvey or consummate a contract. I agree that on Monday evening (the 27th), Avhen he received that card, he had, at that time, the right, by law, to reject it, because it came too late, but, in my judgment, he waived that right. In the language of the go Aiming opinion, appellee Avas “under no obligation to regard the contract as closed. He might, it is true, have done so,”—that is, he might have “treated the postal card as the consummation of a contract.” The point on Avhich I differ from my brethren is this: I think the evidence tends to shoAv that he did, in fact, waive the delay; that he did, in fact, treat “the postal card as the consummation of a contract;” that he did “regard the contract as closed.” He received on Monday evening her acceptance of his offer, Avith a statement, dated on the Thursday previous, that she would (in pursuance of the supposed contract) “go up to Chicago next Aveek.” If he intended to avail himself of her delay in sending her ansiver, and for that cause refuse to treat the contract as closed, it was his duty to notify her at once of his intention to do so. He remained silent three whole days, and permitted her to make her journey to Chicago on the faith of the supposed contract. Even had Harvey not intended to treat this as a contract consummated, his neglect to so notify her ought to estop him from saying he did not waive all objection on account of her delay in ansAvering. It is true, one can not, on his own mere motion, impose upon another, without his consent, the duty of rejecting an offer. In such case, the failure to reject an offer must not be held to be an acceptance. But in this case, special relations, as negotiators, had been established between these parties, at the instance of Harvey. The surroundings Avere such that common honesty demanded of him that he should notify her at once if he intended to object to her acceptance of his offer on the ground that it came too late. Not only was he silent, but he did, affirmatively, treat the contract as consummated. He started to Chicago on Wednesday evening, two days after he received her postal card, as he testifies, “ expecting to find Miss Maclay in Chicago,” and intending to confer with her about the business which was the subject of the contract. The expectation that he would meet her in Chicago was founded on the fact that he supposed she regarded the contract complete, and that she would, in pursuance thereof, be in Chicago. A contract consists in the meeting of two minds at the same time on the same terms, and so made manifest to each. The proof tends to show, that on Wednesday, when Harvey started to Chicago, he regarded the contract as closed, and that at that time Miss Maclay, also at Peoria, regarded the contract as made and complete; and it also plainly shows, that Miss Maclay understood that Harvey was consenting thereto, and at the same time Harvey well understood that she was consenting thereto. He thought he had hired a trimmer—she thought she had contracted for employment as snch. Had Harvey found Miss Maclay at Chicago, and had she there at once refused to perform • the contract, and had she thereby compelled him, at increased expense, to hire another trimmer, Harvey could, doubtless, have had an action against her for a breach of the contract. If she were bound, he ought also to be held bound by this contract. It is suggested, that the failure of Miss Maclay to be found in Chicago on Thursday, in some way gave Harvey the right to cease treating this contract as closed. It is true, as a matter of fact, that Harvey expected Miss Maclay would be in Chicago on Thursday, preparing to execute the contract. It was no fault of hers that she was not there on that day. She had written the week previous, saying, “ I will go up to Chicago next week.” She kept her promise. She arrived at Chicago on Friday, March 31. She had no intimation that Harvey expected to meet her there, or intended to go there at all. She was under no obligation to be there before Friday, and I can not perceive how that fact can operate to release Harvey from what I regard as a binding contract.